PER CURIAM.
Motion by Say Abney and others for an appeal from a judgment of the Estill Circuit Court, which dismissed their complaint in which they had sought to quiet the title to a church building and lot, valued at less than $2,500.
We think that under the evidence the court was warranted in concluding that the appellants were not present trustees of the church and therefore had no rightful claim of title to the church property upon which to base an action to quiet title.
The motion for an appeal is overruled and the judgment stands affirmed.